         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                      )
A.U., A MINOR BY HIS PARENTS          )
PAMELA AND TAALIB-DIN UQDAH          )
                                      )
            Plaintiffs,               )
                                      )
               v.                     ) 19-CV-3512 (TJK) (GMH)
                                      )
DISTRICT OF COLUMBIA, et al.,         )
                                      )
            Defendants.               )
                                      )

               DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

       Defendants District of Columbia, Muriel Bowser, Mayor of the District of Columbia,

Lewis Ferebee, Chancellor of the District of Columbia Public Schools, and Hansuel Kang,

Superintendent of the District of Columbia Office of the State Superintendent of Education,

through undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(5), and

12(b)(6), respectfully move the Court for an order dismissing the Complaint with prejudice.

The grounds in support of Defendants’ motion are more fully stated in the accompanying

memorandum of points and authorities, pursuant to LCvR 7(a). A proposed order is also

attached, pursuant to LCvR 7(c).

Date: January 24, 2020               Respectfully submitted,

                                     KARL A. RACINE
                                     Attorney General for the District of Columbia

                                     CHAD COPELAND
                                     Deputy Attorney General
                                     Civil Litigation Division

                                     /s/ Christina Okereke
                                     CHRISTINA OKEREKE [219272]
                                     Chief, Civil Litigation Division Section II
Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 2 of 19




                     /s/ Veronica A. Porter___________
                     VERONICA A. PORTER [412273]
                     Assistant Attorney General
                     441 Fourth Street, N.W.
                     Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-6651
                     (202) 730-0644 (fax)
                     veronica.porter@dc.gov

                     Counsel for Defendants




                              2
          Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 3 of 19




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                      )
A.U., A MINOR BY HIS PARENTS          )
PAMELA AND TAALIB-DIN UQDAH          )
                                      )
            Plaintiffs,               )
                                      )
               v.                     ) 19-CV-3512 (TJK) (GMH)
                                      )
DISTRICT OF COLUMBIA, et al.,         )
                                      )
            Defendants.               )
                                      )

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
              MOTION TO DISMISS THE COMPLAINT

                                       INTRODUCTION

       Defendants District of Columbia (the District), Mayor Muriel Bowser, Lewis

Ferebee, Chancellor of the D.C. Public Schools (DCPS), and Hansuel Kang, Superintendent

of the D.C. Office of the State Superintendent of Education (OSSE) (collectively,

“Defendants”) submit this memorandum of points and authorities in support of their motion

to dismiss the Complaint. Plaintiffs A.U. and her parents Pamela and Taalib-Din Uqdah sue

Defendants under the Individuals with Disabilities Education Act (IDEA), Section 504 of the

Rehabilitation Act, and Title II of the Americans with Disabilities Act (ADA). Plaintiffs

allege that DCPS denied A.U. a free appropriate public education (FAPE) when it delayed its

provision of services to her in a homebound setting at the beginning of the 2018-2019 and

2019-2020 school years. Plaintiffs seek declaratory relief, injunctive relief, compensatory

damages, and attorney’s fees and costs.

       Defendants move to dismiss the Complaint under Federal Rules of Civil Procedure

12(b)(1), 12(b)(5), and 12(b)(6). As demonstrated below, the Court should grant
          Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 4 of 19




Defendants’ motion and dismiss the Complaint with prejudice for these reasons: (1)

Plaintiffs’ official capacity claims against Mayor Bowser, Chancellor Ferebee, and

Superintendent Kang should be dismissed as redundant because the District is also a named

defendant, and further, Superintendent Kang has not been properly served with the summons

and complaint and thus is entitled to dismissal under Fed. R. Civ. P. 12(b)(5); (2) Counts I

and II of the Complaint should be dismissed because Plaintiffs failed to exhaust their

administrative remedies as required by the IDEA, see 20 U.S.C. § 1415, and do not to

establish that exhaustion is futile or inadequate; (3) Count III of the Complaint should be

dismissed because Plaintiffs failed to exhaust their administrative remedies on their claims

brought under Section 504 and the ADA, and further, do not allege sufficient facts to support

these claims; and (5) Count IV of the Complaint should be dismissed because Plaintiffs do

not state a claim for relief as to their contention that OSSE failed to provide proper oversight

of DCPS and did not administratively exhaust any such claim.

                                            FACTS

       A.U. is a 16-year-old girl who must be home-schooled because of her serious medical

problems. Compl. [1], Preliminary Statement & ¶ 8. A.U. was determined eligible for special

education and related services in November 2006. Id. ¶ 9.

       In October 2015, Plaintiffs filed an administrative due process complaint alleging that

A.U.’s education services for the 2015-2016 school year had not begun. Id. ¶ 10(d). Plaintiffs

and DCPS settled that case in November 2015. Id. In August 2017, Plaintiffs filed a state

complaint with OSSE alleging that DCPS did not provide services to A.U. Id. ¶ 10(e). In an

October 17, 2017 Letter of Decision, OSSE concluded that DCPS had not provided services to

A.U. since the beginning of the 2017-2018 school year. Id.




                                                 2
          Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 5 of 19




       Plaintiffs further allege that DCPS failed to implement A.U.’s Individualized Education

Program (IEP) during the 2018-2019 school year by failing to provide A.U. with services until

October 2018 and did not reimburse Plaintiffs for the private providers they hired for A.U. while

they were waiting for DCPS to provide services. Id. ¶¶ 13, 15. Plaintiffs also allege that DCPS

failed to implement A.U.’s IEP during the 2019-2020 school year by not providing services until

October 2019. Id. ¶ 16. Plaintiffs never filed an administrative due process complaint about the

alleged FAPE denials in the 2018-2019 and 2019-2020 school years. See Compl. ¶ 22.

                                   STANDARD OF REVIEW

       The Supreme Court stated in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), that a

plaintiff’s “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)); see also Ivey v. Fenty, 789 F. Supp. 2d 65, 67-68 (D.D.C. 2011). The allegations “must

be enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555-56;

see also Campbell v. District of Columbia, 972 F. Supp. 2d 38, 44 (D.D.C. 2013).

       “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements,” are insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678; accord

Payne v. District of Columbia, 741 F. Supp. 2d 196, 207 (D.D.C. 2010). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). This facial plausibility standard “asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). Thus,

“[w]here a complaint pleads facts that are merely consistent with a defendant’s liability, it stops




                                                  3
          Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 6 of 19




short of the line between possibility and plausibility of entitlement to relief.” Id. (quoting

Twombly, 550 U.S. at 557) (internal quotation marks omitted)).

        Although the allegations in the complaint must be taken as true, the Court is “not bound

to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555

(internal quotation marks omitted); see also Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions”). Thus, “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘shown’—‘that the

pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)) (alteration

marks omitted).

        Fed. R. Civ. P. 12(b)(1) provides that a case may dismissed for lack of subject-matter

jurisdiction.

        “Federal courts are courts of limited jurisdiction. They possess only that power
        authorized by Constitution and statute, which is not to be expanded by judicial
        decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673,
        128 L.Ed.2d 391 (1994) (internal citations omitted). It is “presumed that a cause lies
        outside this limited jurisdiction, and the burden of establishing the contrary rests upon the
        party asserting jurisdiction.” Id. (internal citation omitted). Hence, “[o]n a motion to
        dismiss for lack of subject-matter jurisdiction pursuant to Federal Rule of Civil Procedure
        12(b)(1), the plaintiff bears the burden of establishing that the court has subject-matter
        jurisdiction.” Adams v. U.S. Capitol Police Bd., 564 F.Supp.2d 37, 39–40 (D.D.C.2008).
        And “[b]ecause subject matter jurisdiction focuses on the court's power to hear the
        claim,” a court “must give the plaintiff's factual allegations closer scrutiny when
        resolving a Rule 12(b)(1) motion than would be required for a Rule 12(b)(6) motion for
        failure to state a claim.”

        If “a federal court concludes that it lacks subject-matter jurisdiction, the court must
        dismiss the complaint in its entirety.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126
        S.Ct. 1235, 163 L.Ed.2d 1097 (2006); accord Fed.R.Civ.P. 12(h)(3).

Gammill v. U.S. Dep't of Educ., 989 F. Supp. 2d 118, 121 (D.D.C. 2013).




                                                  4
            Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 7 of 19




       Fed. R. Civ. P. 12(b)(5) provides that a complaint may be dismissed for insufficient

service or process. Under these standard, the Complaint should be dismissed.

                                           ARGUMENT

I.     Plaintiffs’ Claims Against Mayor Bowser, DCPS Chancellor Ferebee, and OSSE
       Superintendent Kang Should Be Dismissed.

       A.      Plaintiffs’ Claims Against Mayor Bowser, DCPS Chancellor Ferebee, and
               OSSE Superintendent Kang Are Redundant of Plaintiffs’ Claims Against the
               District.

       Plaintiffs sue Mayor Bowser, Chancellor Ferebee, and Superintendent Kang in their

official capacities only. See Compl. ¶ 3 (noting that the Mayor and Chancellor “are being sued

in their professional capacity”); id. ¶ 5 (alleging that Superintendent Kang “is being sued in her

official capacity”). Plaintiffs’ claims against these defendants in their official capacities are

redundant of Plaintiffs’ identical claims against the District. Accordingly, the Court should

dismiss all claims against Mayor Bowser, Chancellor Ferebee, and Superintendent Kang.

       The U.S. Court of Appeals for the D.C. Circuit has long held that suit against a District

employee in his official capacity is merely a suit against the District itself. See Atchinson v.

District of Columbia, 73 F.3d 418, 424 (D.C. 1996); see also Kentucky v. Graham, 473 U.S. 159,

166 (1985). Courts in the District of Columbia have routinely dismissed claims against District

government officials named in their official capacities as “redundant and an inefficient use of

judicial resources.” Robinson v. District of Columbia, 403 F. Supp. 2d 39, 49 (D.D.C. 2005); see

also Jenkins v. Jackson, 538 F. Supp. 2d 31, 33-34 (D.D.C. 2008). As the Supreme Court

explained in Kentucky v. Graham, 473 U.S. 159, 167 (1985), “[t]here is no longer a need to

bring official-capacity actions against local government officials, for under [Monell v. New York

City Dep’t of Soc. Servs., 436 U.S. 658 (1978)], local government units can be sued directly for

damages and injunctive or declaratory relief.”



                                                  5
            Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 8 of 19




        Here, the District is a defendant. Therefore, Plaintiffs’ official capacity claims against

Mayor Bowser, Chancellor Ferebee, and Superintendent Kang are redundant. Thus, the Court

should dismiss all claims against these defendants.

       B.       Plaintiffs’ Claims Against Superintendent Kang Should Also Be Dismissed
                Because She Was Not Properly Served with the Summons and Complaint.

        Federal Civil Rule of Procedure 4(j)(2) provides “a state, a municipal corporation, or any

other state-created governmental organization that is subject to suit must be served by (A)

delivering a copy of the summons and of the complaint to its chief executive officer or (B)

serving a copy of each in the manner prescribed by the state’s law for serving a summons or like

process on such a defendant.” Fed. R. Civ. P. 4(j)(2). The applicable District of Columbia rule

provides: “To serve a District of Columbia officer or employee sued in an individual capacity . . .

. a party must serve the District of Columbia and also serve the officer or employee under Rule

4(e), (f) or (g).” Sup. Ct. Civ. R. 4(j)(3)(E). Rule 4 further provides: “Any defendant described

in Rule 4(e), (f), (h) (i), (j)(1) or (j)(3) may be served by mailing a copy of the summons,

complaint . . . . . by registered or certified mail, return receipt requested.”

        In Doggett v. Gonzales, No. 06-CV-0575 (RBW), 2007 WL 2893405, at *3 (D.D.C. Sept.

29, 2007), the court dismissed claims against defendants sued in their official capacities:

        Service by mail is a permissible means by which to effect personal service on
        defendants in the manner specified by the District of Columbia Code.
        Fed.R.Civ.P. 4(e)(1). Thus, the fact that the summonses and complaints were
        mailed to the defendants, whether to their residence or office addresses, does not
        constitute personal service unless achieved in the manner prescribed by District of
        Columbia law. If service is not properly made, the court has no jurisdiction to
        render a personal judgment against a defendant.

2007 WL 2893405, at *3 (internal citations omitted). Based on information and belief,

Defendant Kang received her summons and complaint via regular mail, rather than registered or




                                                   6
          Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 9 of 19




certified mail. Accordingly, all claims against Defendant Kang should be dismissed for

improper service, pursuant to Fed. R. Civ. P. 12(b)(5).

II.    Counts I and II of the Complaint Should Be Dismissed Because Plaintiffs Failed to
       Exhaust Their Administrative Remedies Under the IDEA.

       The Court should dismiss Counts I and II of the Complaint because Plaintiffs failed to

challenge the implementation of A.U.’s IEP at the beginning of the 2017-2018, 2018-2019, and

2019-2020 school years in an administrative proceeding before raising that issue in this Court in

the first instance, violating the IDEA’s exhaustion requirement.

       Under 20 U.S.C. § 1415, any party shall have an opportunity to present a complaint and

request a hearing before a hearing officer, “with respect to any matter relating to the

identification, evaluation, or educational placement of the child, or the provision of a free

appropriate public education to such child[.]” 20 U.S.C. § 1415(b)(6)(A). And under 20 U.S.C.

§ 1415(i)(2)(A), a party aggrieved by the findings and decisions of a hearing officer may bring a

civil action challenging the decision in a district court. See 20 U.S.C. §1415(i)(2)(A). Courts

have repeatedly held that the failure to exhaust administrative remedies precludes the exercise of

jurisdiction over of an IDEA claim. See, e.g., Q.C-C. v. District of Columbia, 164 F. Supp. 3d

35, 45 (D.D.C. 2016) (“[A] party must pursue all administrative avenues of redress” under the

IDEA before seeking judicial review.) (quoting Cox v. Jenkins, 878 F.2d 414, 419

(D.C.Cir.1989)); Pinto v. District of Columbia, 69 F. Supp. 3d 275, 284 (D.D.C. 2014) (“A

district court has no subject matter jurisdiction with respect to a claim that has not first been

pursued through administrative proceedings.”) (quoting Douglass v. District of Columbia, 750 F.

Supp. 2d 54, 60 (D.D.C. 2010)); Thomas v. Dist. of Columbia, 773 F. Supp. 2d 15, 18 (D.D.C.

2011) (“A court . . . does not have subject matter jurisdiction over an IDEA claim that has not

first been pursued through administrative channels.”); Alston v. District of Columbia, 2010 WL



                                                  7
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 10 of 19




11667917 at *4 (D.D.C. March 30, 2010) (“The administrative process set forth by the IDEA is not

‘an optional stop on the way to the court.’”) (quoting Andersen ex rel. Andersen v. District of

Columbia, 877 F.2d 1018, 1025 (D.C. Cir. 1989)).

       Here, Plaintiffs concede that they failed to bring a due process complaint raising the

issues they now raise in this Court. Plaintiffs should not be permitted to circumvent the

prerequisite of a due process hearing. Because Plaintiffs failed to bring their claims at the

administrative level, this Court cannot consider them. Accordingly, having no jurisdiction, this

Court should dismiss Counts I and II of the Complaint.

       Plaintiffs contend that exhaustion of their claims for the 2018-2019 and 2019-2020

school years would be futile because OSSE has issued letters of decision in the past, DCPS’s

“violations of the IDEA are clear,” and a hearing officer “has no authority to order DCPS to

comply with remedial orders.” Compl. ¶¶ 22, 24. Plaintiffs fail to demonstrate that exhaustion

would be futile or inadequate.

       A litigant “may bypass the [IDEA’s] administrative process where exhaustion would be

futile or inadequate.” Douglass, 750 F. Supp. 2d at 60 (citing Honig v. Doe, 484 U.S. 305, 326-

27 (1988)). In this Circuit, the exceptions for futility and inadequacy are narrowly construed, as

the exhaustion requirement “may be waived only in the most exceptional circumstances.” Id. at

61 (citing Commc’ns Workers of Am. v. AT & T, 40 F.3d 426, 432 (D.C. Cir. 1994). And

plaintiff bears the burden of proving such extraordinary circumstances. Id. (citing Honig, 484

U.S. at 326-27; Cox, 878 F.2d at 419). To meet the futility exception, administrative remedies

“must appear ‘clearly useless,’ either because the agency . . . has indicated that it does not have

jurisdiction over the dispute, or because it has evidenced a strong stand on the issue in question

and an unwillingness to reconsider the issue.” Randolph-Sheppard Vendors of Am. v.




                                                  8
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 11 of 19




Weinberger, 795 F.2d 90, 105-06 (D.C. Cir. 1986). To meet the inadequacy exception, a party

must show either that “the agency has expressed a willingness to act, but the relief it will provide

through its action will not be sufficient to right the wrong,” or that “irreparable injury would

result unless immediate judicial review is permitted.” Id. at 107.

         Here, Plaintiffs have failed to show that exhaustion would be futile or inadequate. First,

after Plaintiffs filed their sole due process complaint in October 2015, the parties settled the case

and DCPS immediately began providing services to A.U. See Compl. ¶ 10(d). DCPS’s action in

response to the only due process complaint Plaintiffs have filed does not show that DCPS has

taken a “strong stand” or has demonstrated an “unwillingness to reconsider the issue.”

Weinberger, 795 F.2d at 105-06. Second, there is no evidence that any relief a hearing officer

could have ordered for a denial of a FAPE would not have been “sufficient to right the wrong.”

Id. at 107. Had Plaintiff filed a due process complaint during the 2018-2019 or 2019-2020

school year, a hearing officer could have ordered DCPS to provide compensatory education for

the services allegedly missed during the first two months of the school year and could have

addressed any reimbursement claims concerning the providers Plaintiffs hired to ensure A.U.

received educational services. Thus, Plaintiffs’ assertion that a hearing officer “has no authority

to order DCPS to comply with remedial orders,” Compl. ¶ 22, is meaningless. Finally, four

school years have passed since Plaintiffs filed their only administrative due process hearing in

October 2015 and two school years have passed since Plaintiffs filed their state complaint with

OSSE in August 2017. Thus, any argument that Plaintiffs will suffer an “irreparable injury,”

Weinberger, 795 F.2d at 107, unless immediate judicial review is permitted is meritless. Indeed,

Plaintiffs have not even alleged they would suffer irreparable harm if this Court rejects their




                                                  9
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 12 of 19




request for immediate judicial review. See Compl. Accordingly, this Court should dismiss

Counts I and II because Plaintiffs failed to exhaust administrative remedies.

       The exhaustion requirement serves several purposes: “it prevents courts from

interrupting the administrative process permanently; it allows the agency to apply its specialized

expertise to the problem; it gives the agency an opportunity to correct its own errors; it ensures

that there will be a complete factual record for the court to review; and it prevents the parties

from undermining the agency by deliberately flouting the administrative process.” Cox, 878

F.2d at 419. “A court, therefore, does not have subject matter jurisdiction over an IDEA claim

that has not first been pursued through administrative channels.” Thomas, 773 F. Supp. 2d at 18.

Plaintiffs should not be allowed to evade the IDEA’s exhaustion requirements. Indeed, Plaintiffs

have not filed any due process complaint for over four years. Plaintiffs’ failure to exhaust their

administrative remedies deprives this Court of jurisdiction, and therefore, the Court should

dismiss Counts I and II of the Complaint.

III.   Count III of the Complaint Should Be Dismissed Because Plaintiffs Failed to
       Exhaust Their Administrative Remedies and Fail to Allege Sufficient Facts to
       Support Their Section 504 and ADA Claims.

       A.      Plaintiffs Failed to Exhaust Their Section 504 and ADA Claims.

       The IDEA imposes an exhaustion requirement upon all education related claims brought

under Section 504 and the ADA. As stated in the IDEA:

       Nothing in this chapter shall be construed to restrict or limit the rights,
       procedures, and remedies available under the Constitution, the Americans with
       Disabilities Act or Title V of the Rehabilitation Act of 1973, or other Federal laws
       protecting the rights of children with disabilities, except that before the filing of a
       civil action under such laws seeking relief that is also available under this
       subchapter, the procedures under subsections (f) and (g) of this section shall be
       exhausted to the same extent as would be required had the action been brought
       under this subchapter.

20 U.S.C. § 1415(l). Accordingly, it is well settled that Section 504 and ADA claims brought by



                                                 10
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 13 of 19




students and their parents are subject to the exhaustion requirement of § 1415(l). See Alston,

2010 WL 11667917 at *5 (the IDEA “require[s] plaintiffs to exhaust their administrative remedies

before bringing claims under [Section 504 and the ADA] if the relief sought ‘is also available

under the IDEA.’”) (quoting 20 U.S.C. § 1415(l)) (brackets omitted).

       Here, Plaintiffs were required to exhaust their administrative remedies before bringing

their claims in this action for violations of Section 504 and the ADA for alleged denials of FAPE

in 2018-2019 and 2019-2020 school years. Plaintiffs concede that they have not filed an

administrative due process complaint since 2015. See Compl. ¶ 10(d). Thus, because Plaintiffs’

claims have never been the subject of an IDEA administrative proceeding, the Court should

dismiss Plaintiff’s Section 504 and ADA claims for failure to exhaust administrative remedies.

See Alston, 2010 WL 11667917 at *5-7 (holding that exhaustion is required before bringing

Section 504 and ADA claims premised on FAPE denials).

       B.      Plaintiffs Fail to Allege Sufficient Facts to Support Their Section 504 and
               ADA Claims.

       Section 504 provides that “[n]o otherwise qualified individual with a disability . . . shall,

solely by reason of her or his disability, be excluded from the participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance.” 29 U.S.C. § 794(a) (emphasis added). The statute further defines

“program or activity” to include “all the operations of . . . a local educational agency.” Id. §

794(b)(2)(B); see also 34 C.F.R. §§ 104.32, 104.33, 104.35. The ADA prohibits public entities

from excluding qualified individuals with disabilities from participating in or receiving the

benefits of “the services, programs, or activities” of that entity. 42 U.S.C. § 12132. Although

the text of Section 504 and the ADA differ, courts frequently interpret them analogously. See

Alston v. District of Columbia, 561 F. Supp. 2d 29, 39 (D.D.C. 2008).



                                                 11
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 14 of 19




       “To state a claim under Section 504 a plaintiff must show that he or she was

discriminated against solely by reason of his or her handicap.” Jackson v. District of Columbia,

826 F. Supp. 2d 109, 122 (D.D.C. 2011) (brackets, citation, and quotation marks omitted)

(emphasis added), aff’d No. 11-7156, 2013 WL 500809 (D.C. Cir. Jan. 18, 2013). In addition,

plaintiffs must show “something more than a mere failure to provide a FAPE” to state a plausible

claim. B.D. v. District of Columbia, 66 F. Supp. 3d 75, 80 (D.D.C. 2014). To show “something

more,” a plaintiff must demonstrate “bad faith or gross misjudgment” on the part of the

defendant. Id. Proving such bad faith or gross misjudgment “imposes an extraordinarily high

burden on the plaintiff.” Alston v. District of Columbia, 770 F. Supp. 2d 289, 300 (D.D.C. 2011)

(citation and quotation marks omitted).

       To state a claim under the ADA, a plaintiff must establish that: (1) she is a qualified

individual with a disability; (2) the public entity denied her the benefits of or prohibited her from

participating in the entity’s services, programs or activities; and (3) the denial or prohibition was

“by reason of” her disability. 42 U.S.C. § 12132; see also Jackson, 826 F. Supp. 2d at 125-26.

“To show that the exclusion was by reason of his or her disability, an individual must establish

that the disability actually played a role in the decision-making process and had a determinative

influence on the outcome.” Jackson, 826 F. Supp. 2d at 115 (brackets, citation, ellipses, and

quotation marks omitted). “While the [IDEA] addresses incorrect or erroneous special education

treatment, the ADA addresses discrimination against the disabled student. Thus, something

more than a mere violation of the [IDEA] is necessary in order to show a violation of the ADA.”

Id. at 126 (citing Alston, 770 F. Supp. 2d at 298).

       The Court should dismiss Plaintiffs’ Section 504 and ADA claims because Plaintiffs have

failed to allege any facts showing that A.U. was treated differently from her peers solely because




                                                 12
           Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 15 of 19




of her disability. In addition, Plaintiffs have failed to allege any facts describing how DCPS’s

actions constitute bad faith or gross misconduct. See id. at 122-23. Indeed, the only mention of

Section 504 and the ADA in the Complaint are in Count III, where Plaintiffs baldly allege that

“[b]ecause of her disability, DCPS has provided A.U. significantly less educational time to

which she was entitled by delaying the start of services until the school year was well underway,

while there was no such delay for students without disabilities.” Compl. ¶ 26. This “unadorned,

the-defendant-unlawfully-harmed-me accusation” is insufficient to state a claim. Iqbal, 556 U.S.

at 678. Moreover, Plaintiffs raise “nothing more than allegations of [IDEA] violations, which

are appropriately remedied by appealing an administrative due process hearing . . . .”, which, as

discussed above, Plaintiffs failed to do. Jackson, 826 F. Supp. 2d at 125; see also Alston, 770 F.

Supp. 2d at 300 (“[T]he defendants’ alleged misconduct . . . amounts to nothing more than

garden-variety IDEA violations, which do not reasonably suggest the existence of bad faith or

gross misconduct and do not give rise to a viable discrimination claim under the Rehabilitation

Act.”).

          Simply put, Plaintiffs have not plead sufficient facts to show that A.U.’s disability played

a motivating role in the alleged denial of FAPE or caused DCPS to act with bad faith or gross

misjudgment. Therefore, the Court should dismiss Count III of the Complaint. See B.D., 66 F.

Supp. 3d at 80 (granting motion to dismiss ADA and Section 504 disability discrimination

claims); Hinson v. Merritt Educational Center, 521 F. Supp. 2d 22, 31 (D.D.C. 2007)

(dismissing ADA and Section 504 claims because plaintiff failed to allege that school treated son

differently on the basis of his disability).




                                                   13
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 16 of 19




IV.    Count IV of the Complaint Should Be Dismissed Because Plaintiffs Fail to State a
       Claim Upon Which Relief May Be Granted and Failed to Exhaust Their
       Administrative Remedies.

       In Count IV of the Complaint, Plaintiffs claim that OSSE failed to provide adequate

oversight of DCPS to ensure DCPS complied with OSSE’s decisions. Compl. ¶¶ 30-31. The last

letter of decision OSSE issued was on October 17, 2017. Id. ¶ 10(e). Thus, with respect to the

2018-2019 and 2019-2020 school years, Plaintiffs have failed to state a claim upon which relief

may be granted because the most recent letter of decision preceded those school years. Further,

with respect to any claims related to the October 17, 2017 Letter of Decision, Plaintiffs are out of

time because the IDEA’s two-year statute of limitations has expired. See 20 U.S.C. §§

1415(b)(6)(B), (f)(3)(C).

       If Plaintiffs are claiming that OSSE denied A.U. a FAPE because DCPS did not

implement A.U.’s IEP, that theory also fails. The IDEA “does not create a type of respondeat

superior liability, imputing liability to SEAs for every local deviation from the State-created

standards.” Carnwath v. Grasmick, 115 F. Supp. 2d 577, 582 (D. Md. 2000); see also Beard v.

Teska, 31 F.3d 942, 954 (10th Cir. 1994) (noting that SEA responsibility under the IDEA “does

not turn every ‘local educational agency’ under the statute . . . into the agent of the ‘State

educational agency’ as a matter of federal law, so that the latter automatically becomes liable for

all transgressions of the former.”). In addition, Plaintiffs’ bare assertion that OSSE “effectively

and systematically deprives parents of their right to prompt enforcement of the IDEA and its

implementing regulations” is insufficient to raise their claim beyond the speculative level. See

K.W. v. District of Columbia, 385 F. Supp. 3d 29, 42 (D.D.C. 2019) (dismissing claim asserting

the plaintiff’s “bare legal conclusion” that OSSE “effectively interferes with access to the civil




                                                  14
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 17 of 19




rights of disabled students such as K.W. and his parents” as “not sufficient to state a facially

plausible claim for relief”) (citing Iqbal, 556 U.S. at 678).

       Moreover, Plaintiffs fail to identify the law under which they bring their claim that OSSE

failed to “provide adequate oversight of DCPS compliance with OSSE [d]ecisions.” Compl. ¶

31; see id., Count IV, ¶¶ 28-31. Accordingly, Count IV of the Complaint fails to comport with

Fed. R. Civ. P. 8(a). “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). This is

necessary to “‘give the defendant fair notice of what the claim is and the grounds upon which it

rests.’” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (ellipses

omitted). The pleading must be more than “a blanket assertion[] of entitlement to relief.” Id.

n.3. Count IV fails to comply with these standards, and accordingly, the Court should dismiss it.

       Finally, as discussed above, Plaintiffs have not filed an administrative due process

complaint regarding the 2017-2018, 2018-2019, and 2019-2020 school years. Had Plaintiffs

done so, they could have raised any purported IDEA violations committed by OSSE in that

proceeding. As previously explained, Plaintiffs have failed to exhaust their administrative

remedies and cannot show that exhaustion would be futile or inadequate. Accordingly, the Court

should dismiss Count IV of the Complaint for failure to state a claim and as unexhausted.


                                          CONCLUSION

       For the foregoing reasons, the Court should grant Defendants’ motion to dismiss and

dismiss the Complaint with prejudice.


Date: January 24, 2020                 Respectfully submitted,

                                       KARL A. RACINE
                                       Attorney General for the District of Columbia



                                                  15
Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 18 of 19




                      CHAD COPELAND
                      Deputy Attorney General
                      Civil Litigation Division

                      /s/ Christina Okereke
                      CHRISTINA OKEREKE [219272]
                      Chief, Civil Litigation Division Section II

                      /s/ Veronica A. Porter___________
                      VERONICA A. PORTER [412273]
                      Assistant Attorney General
                      441 Fourth Street, N.W.
                      Suite 630 South
                      Washington, D.C. 20001
                      (202) 724-6651
                      (202) 730-0644 (fax)
                      veronica.porter@dc.gov

                      Counsel for Defendants




                                16
         Case 1:19-cv-03512-TJK Document 4 Filed 01/24/20 Page 19 of 19




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                      )
A.U., A MINOR BY HIS PARENTS          )
PAMELA AND TAALIB-DIN UQDAH          )
                                      )
            Plaintiffs,               )
                                      )
               v.                     ) 19-CV-3512 (TJK) (GMH)
                                      )
DISTRICT OF COLUMBIA, et al.,         )
                                      )
            Defendants.               )
                                      )

                                             ORDER

       On consideration of Defendants’ Motion to Dismiss the Complaint and the memorandum

of points and authorities in support thereof, any opposition and reply thereto, and the entire

record in this proceeding, it is this _____ day of ______________, 2020, hereby

       ORDERED that Defendants’ Motion to Dismiss is GRANTED; and it is further

       ORDERED that the Complaint is DISMISSED WITH PREJUDICE.




                                      _______________________________________
                                      TIMOTHY J. KELLY
                                      United States District Judge



Copies to:

Brian K. Gruber, Esq.                         Veronica A. Porter
Counsel for Plaintiffs                        Assistant Attorney General
                                              Counsel for Defendants
